                      UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

In the Matter of:                                     In Bankruptcy:

GAIL BURWELL,                                         Case No. 18-47939-pjs
                                                      Chapter 7
                                                      Hon. Phillip J. Shefferly
      Debtor


                    STIPULATION FOR ENTRY OF JUDGMENT
                        AUTHORIZING PARTITION SALE

      Timothy J. Miller, Trustee and Robin Bow, hereby stipulate to entry of the

attached Judgment authorizing a partition sale of real property pursuant to 11 U.S.C.

§363(h).



AGREED:



/s/ Robin Bow                                  /s/ Kimberly Ross Clayson
Robin Bow                                       CLAYSON, SCHNEIDER & MILLER, P.C.
640 Calder Ave.                                ​Kimberly Ross Clayson (P69804)
Ypsilanti, MI 48198​                          645 Griswold, Suite 3900
                                              Detroit, MI 48226
                                              (313) 237-0850
                                              kim@detlegal.com




  18-47939-pjs      Doc 28   Filed 10/30/18   Entered 10/30/18 11:46:11   Page 1 of 2
                      UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

In the Matter of:                                     In Bankruptcy:

GAIL BURWELL,                                         Case No. 18-47939-pjs
                                                      Chapter 7
                                                      Hon. Phillip J. Shefferly
      Debtor


                    JUDGMENT AUTHORIZING PARTITION
                     SALE PURSUANT TO 11 U.S.C. §363(h)

      THIS MATTER having come before the court by stipulation of Timothy J.

Miller, Trustee and Robin Bow co-owner of real property located at ​640 Calder Ave.

Ypsilanti, MI​ (the “Property”) and which is property of this bankruptcy estate,

       IT IS HEREBY ORDERED that Judgment is entered authorizing the Trustee

to sell the Property pursuant to 11 U.S.C. §363(h) subject to the Co-Owner’s interest.

The terms of a sale and employment and compensation of professionals in connection

with any such sale remain subject to further order approving such terms.

      IT IS FURTHER ORDERED that sale proceeds net of closing costs including

a real estate broker’s commission and other costs of any court approved sale shall be

divided evenly between the co-owner and the Trustee.




  18-47939-pjs      Doc 28   Filed 10/30/18   Entered 10/30/18 11:46:11   Page 2 of 2
